TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00070-CV



                        Texas Department of Public Safety, Appellant

                                                v.

     Walter Lawrence Chabert II, Individually and as Administrator of the Estate of
     Walter Lawrence Chabert; and Stefanie Chabert Karnes, Individually, Appellees


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-08-005227, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Texas Department of Public Safety has filed an agreed motion to dismiss

this appeal, indicating that the parties have reached a settlement. We grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: July 21, 2009